Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CIV-60409-RAR

   DEBORAH BONETA, et al.,

          Plaintiffs,

   v.

   AMERICAN MEDICAL SYSTEMS, INC.,

         Defendant.
   _______________________________/

        ORDER DENYING DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT

          THIS CAUSE comes before the Court upon Defendant’s Motions for Summary Judgment

   [ECF Nos. 68, 96], filed on May 4, 2020 and August 25, 2020, respectively. Defendant asserts it

   is entitled to summary judgment on the claims brought by Plaintiffs Deborah and Diego Boneta,

   which seek redress for injuries allegedly caused by Defendant’s vaginal mesh devices. In the first

   Motion, Defendant maintains that Plaintiffs should be judicially estopped from proceeding on

   these claims because they failed to disclose the claims as assets in their joint bankruptcy

   proceeding. [ECF No. 68] (“First Mot.”). In the second, Defendant asserts that Plaintiffs’ claims

   are barred by the statute of limitations because they accrued more than four years before Plaintiffs

   filed this lawsuit in December 2015. [ECF No. 96] (“Second Mot.”).          Having considered the

   parties’ written and oral submissions, the record, and applicable case law, it is hereby

          ORDERED AND ADJUDGED that Defendant’s Motions for Summary Judgment [ECF

   Nos. 68, 96] are each DENIED as set forth herein.




                                              Page 1 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 2 of 24




                                             BACKGROUND 1

           The analysis of Defendant’s arguments requires a detailed recounting of Plaintiffs’

   bankruptcy proceedings, as well as Ms. Boneta’s medical history—with the judicial estoppel

   inquiry further requiring the Court to consider the interplay between the two. For the sake of

   simplicity, the Court sets forth the respective timelines of the bankruptcy proceedings and the

   medical history separately.

             i. Plaintiffs’ Bankruptcy Proceedings

           On December 4, 2010, Plaintiffs filed a petition for relief under Chapter 13 of the

   Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida.

   Def.’s Statement of Uncontested Facts (“Def.’s First SOF”) [ECF No. 69] ¶ 1. See also generally

   In re Boneta, No. 10-47134-JKO (Bankr. S.D. Fla. filed Dec. 4, 2010). On March 19, 2011, the

   Plaintiffs filed their Second Amended Chapter 13 Plan (“Plan”), which included a disclosure that

   “Debtor Diego Boneta ha[d] [a] personal injury claim that may result in damages.” Def.’s First

   SOF, Ex. B [ECF No. 69-2]. This personal injury claim resulted from a car accident involving

   Mr. Boneta, and the Plaintiffs assured the Bankruptcy Court that “[a]ny recovery w[ould] be paid

   to the unsecured creditors over and above what is already paid in plan.” Id. The Bankruptcy Court

   confirmed the Plan on April 27, 2011. Def.’s First SOF ¶ 4.

           On July 11, 2012, Plaintiffs filed a Motion to Approve Personal Injury Settlement wherein

   they sought approval from the Bankruptcy Court to settle the aforementioned personal injury

   claim, stating that the settlement proceeds would be used to pay unsecured creditors. Id. ¶ 6. On

   August 17, 2012, the Bankruptcy Court granted this motion. Id. ¶ 7. On December 31, 2015, the



   1
    The facts recited here may not be the “actual” facts of the case but reflect Plaintiffs’ best case as the
   nonmoving party from the record evidence. See Davis v. Williams, 451 F.3d 759, 263 (11th Cir. 2006);
   Robinson v. Arrugueta, 415 F.3d 1252, 1257 (11th Cir. 2005).


                                                 Page 2 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 3 of 24




   Chapter 13 Trustee filed her Notice of Plan Completion, which verified that Plaintiffs had

   completed all payments under the Plan. Id., Ex. F [ECF No. 69-6]. Significantly, Plaintiffs filed

   their Complaint in the instant case on that very day. See Compl. [ECF No. 1]. The Bankruptcy

   Court subsequently entered an Order Discharging Debtors on February 9, 2016, Def.’s First SOF,

   Ex. G [ECF No. 69-7], and, finally, closed the case via a Final Decree entered on June 28, 2016,

   id., Ex. H [ECF No. 69-8]. At no point during the pendency of the bankruptcy proceedings or

   anytime thereafter did Plaintiffs disclose the existence of the present case to the Bankruptcy Court.

           ii. Ms. Boneta’s Pertinent Medical History

          In April 2006, Ms. Boneta presented to Dr. Daniel Ead with symptoms of stress urinary

   incontinence as well as pressure on her bladder and pelvis. Def.’s Statement of Uncontested Facts

   [ECF No. 95] (“Def.’s Second SOF”) ¶ 1. Dr. Ead diagnosed Ms. Boneta with mixed urinary

   incontinence, nocturia, grade 2 cystocele, and female sexual dysfunction. Id. ¶ 2.

          On May 30, 2006, Dr. Ead implanted two products manufactured by Defendant American

   Medical Systems, Inc. (“AMS”): the Monarc Subfacial Hammock (a vaginal sling) to treat the

   stress urinary incontinence and the Perigree System with IntePro (transvaginal mesh) to treat the

   cystocele. Pls.’ Counter Statement of Material Facts [ECF No. 92] (“Pls.’ First SOF”) ¶ 1. In the

   months and years following that procedure, she experienced several issues regarding her vaginal

   health that necessitated recurring visits to various doctors. The relevant medical records and

   testimony establish the following timeline of post-operation events:

              •   December 7, 2007: Ms. Boneta returns to Dr. Ead complaining of a sensation of
                  mesh in her vaginal introitus (the opening of the vaginal canal) as well as some
                  general vaginal discomfort. Def.’s Second SOF, Ex. D [ECF No. 95-4]. Dr. Ead
                  reports that “[s]he otherwise feels good” and the stress incontinence and cystocele
                  were “resolved with surgery.” Id. He observes scar tissue in the vaginal introitus
                  and notes that Ms. Boneta “is interested in excision of [the] scar tissue.” Id. In her
                  deposition, Ms. Boneta testified that she was experiencing “friction” during
                  intercourse, along with general vaginal pain, at this time, and she stated that Dr.



                                              Page 3 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 4 of 24




                   Ead told her it was due to “adhesions or scar tissue.” Pls.’ Counterstatement of
                   Material Facts (“Pls.’ Second SOF”), Ex. B [ECF No. 113-4] (“Boneta Dep.”) at
                   101:24-102:15.

               •   March 27, 2008: Dr. Ead operates on Ms. Boneta in an attempt to address her
                   symptoms. Def.’s Second SOF, Ex. E [ECF No. 95-5]. In the Operative Report,
                   Dr. Ead notes that the procedure was conducted because following Ms. Boneta’s
                   “sling procedure[,]” she “had subsequently developed some scar tissue in the
                   vaginal introitus . . . [that] was bothering her intercourse. . . . She wanted to have
                   this removed.” Id. Dr. Ead notes that “[t]here was no extrusion of the mesh[,]” but
                   after loosening and removing the scar tissue, he did remove some synthetic mesh
                   material. Id. One day prior to the surgery, Ms. Boneta signed a pre-admission
                   questionnaire, which described the planned procedure as “transvaginal repair of
                   mesh and scar tissue.” Id., Ex. F [ECF No. 95-6] at 1. On the day of the surgery,
                   Ms. Boneta signed an informed consent form, which stated that the purpose of the
                   procedure was “transvaginal excision of mesh.” Id., Ex. G [ECF No. 95-7] at 1.

               •   September 11, 2008: Ms. Boneta returns to Dr. Ead with complaints of dyspareunia
                   (pain during intercourse). Id., Ex. I [ECF No. 95-9] at 1. Under patient history,
                   Dr. Ead references Ms. Boneta’s mesh implant procedure and notes that she
                   “[p]ostop developed extrusion of mesh.” Id. Dr. Ead also indicated that he planned
                   to schedule another mesh excision surgery. Id. at 2. He does note that there are no
                   signs of cystocele nor stress incontinence—the symptoms the mesh products were
                   meant to treat. Id.

               •   October 27, 2008: Ms. Boneta visits Dr. Jabal Uffelman, another gynecologist,
                   who records that she is suffering from “dyspareunia from vaginal mesh” and
                   appears to note that he will “refer for mesh excision.” Id., Ex. J [ECF No. 95-10].

               •   February 16, 2009: Ms. Boneta returns to Dr. Ead with complaints of urgency and
                   incomplete bladder emptying. Def.’s First SOF, Ex. N [ECF No. 69-14] at 1. She
                   also notes a foul odor in her urine. Id. Dr. Ead records the presence of “[v]aginal
                   scar tissue.” Id. at 2.

               •   March 22, 2011 2: Ms. Boneta returns to Dr. Uffelman, who diagnoses her with
                   vaginal mesh erosion and documents a plan to “schedule excision of mesh and scar
                   tissue.” Def.’s Second SOF, Ex. K. There is no record that either this planned
                   excision—nor the one planned by Dr. Ead at the September 11, 2008 visit—ever
                   occurred, and Ms. Boneta testified that they did not. Boneta Dep. at 79:6-17.

               •   April 15, 2014: Ms. Boneta visits Dr. Carol McKenzie for a PAP smear and
                   complains of pelvic, abdominal, and vaginal pain, as well as “[b]ladder mesh
                   worries.” Def.’s Second SOF, Ex. L [ECF No. 95-12] at 2.

   2
    Ms. Boneta testified that she lost health insurance for a period of time in roughly 2009 or 2010, Boneta
   Dep. at 111:18-112:12, a possible explanation for the substantial gap in Ms. Boneta’s medical records.


                                                Page 4 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 5 of 24




              •   July 22, 2015: Ms. Boneta presents to Dr. Uffelman for her annual gynecology
                  exam. Pls.’ Second SOF, Ex. I [ECF No. 113-9] (“Uffelman Dep.”) at 16:1-18.
                  Dr. Uffelman diagnoses her with urge urinary incontinence and refers her to Dr.
                  Amir Shariati. Id. at 20:11-13; id., Ex. D [ECF No. 113-4] at 1; Pls.’ First SOF,
                  Ex. D [ECF No. 92-4] at 1, 3.

              •   August 7, 2015: Ms. Boneta presents to Dr. Shariati, whose record lists as Ms.
                  Boneta’s “problems” the following conditions: “[d]ysuria, [u]rge incontinence of
                  urine, [i]ncontinence without sensory awareness, [i]ncreased frequency of
                  urination, [n]octuria, [u]rgent desire to urinate, [l]ower abdominal pain, [and]
                  [m]echanical complication of device.” Pls.’ Second SOF, Ex. D at 1. Dr. Shariati
                  recounts that “[p]atient had a sling placed 10 years ago. She states the mesh starting
                  to erode.” Id. at 2. Dr. Shariati records a finding of “[m]esh erosion of sling” and
                  “[t]he decision was made to proceed with removal of the eroded portion of the mesh
                  as well as cutting the arms as these are causing pain.” Id. at 4.

              •   August 26, 2015: Dr. Shariati surgically removes Ms. Boneta’s mesh and records
                  the following preoperative and postoperative diagnoses: “[m]esh erosion” and
                  “[m]echanical dysfunction of genitourinary device.” Id. at 6.

          According to Plaintiffs, the first time Ms. Boneta attributed her symptoms to Defendant’s

   mesh product was following her first appointment with Dr. Shariati in August 2015. Boneta Dep.

   164:17-25; Resp. in Opp. to Def.’s Mot. for Summ. J. [ECF No. 114] (“Resp. to Second Mot.”) at

   4. Plaintiffs then filed this lawsuit on December 31, 2015.

                                          LEGAL STANDARD

          Summary judgment is rendered if the pleadings, the discovery and disclosure materials on

   file, and any affidavits show there is no genuine issue as to any material fact and the movant is

   entitled to judgment as a matter of law. See FED. R. CIV. P. 56(a), (c). An issue of fact is “material”

   if it might affect the outcome of the case under governing law. See Anderson v. Liberty Lobby,

   Inc., 477 U.S. 242, 248 (1986). It is “genuine” if the evidence could lead a reasonable jury to find

   for the non-moving party. See id.; see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

   U.S. 574, 587 (1986). At summary judgment, the moving party has the burden of proving the

   absence of a genuine issue of material fact, and all factual inferences are drawn in favor of the




                                               Page 5 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 6 of 24




   non-moving party. See Allen v. Tyson Foods Inc., 121 F.3d 642, 646 (11th Cir. 1997). The non-

   moving party’s presentation of a “mere existence of a scintilla of evidence” in support of its

   position is insufficient to overcome summary judgment. Anderson, 477 U.S. at 252.

          If there are any factual issues, summary judgment must be denied, and the case proceeds

   to trial. See Whelan v. Royal Caribbean Cruises Ltd., No. 1:12-CV-22481, 2013 WL 5583970, at

   *2 (S.D. Fla. Aug. 14, 2013) (citing Envtl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981)).

   Further, when the parties “agree on the basic facts, but disagree about the inferences that should

   be drawn from these facts[,]” summary judgment “may be inappropriate.” Id. (alteration added

   and citation omitted).

                                               ANALYSIS

          Because the judicial estoppel analysis is influenced, at least in part, by the determination

   of when Plaintiffs’ claims accrued, the Court turns first to the statute of limitations analysis and

   then to the consideration of judicial estoppel.

          A. The Statute of Limitations

          Defendant argues that Plaintiffs’ claims are barred by the applicable four-year statute of

   limitations. Specifically, Defendant submits that “Plaintiffs’ claims accrued no later than March

   27, 2008, when Ms. Boneta underwent her first mesh revision surgery.” Second Mot. at 7.

   Plaintiffs, on the other hand, believe the claims accrued upon Dr. Shariati informing Ms. Boneta

   in August 2015 that the mesh needed to be removed. Resp. to Second Mot. at 10.

          Determining when the statute of limitations period begins is a question of fact, and

   therefore “[i]t cannot be determined upon motion for summary judgment if there is a genuine

   question as to when it began to run.” Morton’s Mkt., Inc. v. Gustafson’s Dairy, Inc., 198 F.3d 823,

   828 (11th Cir. 1999), amended in part, 211 F.3d 1224 (11th Cir. 2000) (citing In re Beef Indus.




                                               Page 6 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 7 of 24




   Antitrust Litig., 600 F.2d 1148, 1169–70 (5th Cir. 1979)). Because Defendant bears the burden of

   proof as movant, “it must conclusively show that there exists no disputed issue of fact with respect

   to the date of commencement of the limitations period.” List Indus., Inc. v. Wells Fargo Bank,

   N.A., No. 17-CIV-61204, 2020 WL 5534269, at *5 (S.D. Fla. Aug. 6, 2020) (citations and

   alterations omitted). This case, like many similar vaginal mesh cases, presents a difficult question

   as to when exactly the clock began to tick on Plaintiffs’ claims. Reaching an answer requires a

   detailed analysis of the case law to explain the proper standard before applying that standard to the

   facts at hand.

           Under Florida law, the statute of limitations for a products liability action is four years

   from the time the cause of action accrues. 3 FLA. STAT. §§ 95.11(3)(e), 95.031. Plaintiffs filed this

   lawsuit on December 31, 2015, so if the claims accrued before December 31, 2011, they are time-

   barred. Accrual of these actions is governed by the discovery rule, which means the clock starts

   on “the date that the facts giving rise to the cause of action were discovered, or should have been

   discovered with the exercise of due diligence.” Id. § 95.031(2)(b).

           The level of knowledge sufficient to begin the limitations period has been a thorny issue

   for courts and necessarily involves a fact-specific analysis. In the seminal case on the topic, the

   Florida Supreme Court concluded that the requisite knowledge “does not rise to that of legal

   certainty.” Univ. of Mia. v. Bogorff, 583 So. 2d 1000, 1004 (Fla. 1991), holding modified on other

   grounds by Tanner v. Hartog, 618 So. 2d 177 (Fla. 1993). Instead, “[p]laintiffs need only have

   notice, through the exercise of reasonable diligence, of the possible invasion of their legal rights.”

   Id. (emphasis added).



   3
     As Ms. Boneta was a Florida resident at all relevant times and the implant and revision procedures were
   performed in Florida, the parties agree that Florida law applies. See Second Mot. at 5 n.2; Resp. to Second
   Mot. at 9.


                                                 Page 7 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 8 of 24




           In Bogorff, a three-year-old child exhibited slurred speech, impaired motor skills, and

   convulsions—and also entered into a coma—within months of being treated with an allegedly

   defective medication. Id. at 1001. The court held that these symptoms constituted a “dramatic

   change in [] condition” that—when considered with the parents’ awareness “of the possible

   involvement” of the medication—put the parents on notice of their products liability claim against

   the manufacturer of the medication. Id. at 1004. In addition, “the [parents] had constructive

   knowledge of [the] medical opinion that the drug may have contributed to the injury” more than

   four years prior to their filing suit. Id. at 1004.

           From Bogorff, the Florida Fourth District Court of Appeal interpreted the Bogorff test “as

   having two essential ingredients: an injury distinct in some way from conditions naturally to be

   expected from the plaintiff’s condition, and (as opposed to or in the medical malpractice context)

   exposure to the product in question.” Babush v. Am. Home Prods. Corp., 589 So. 2d 1379, 1381

   (Fla. 4th DCA 1991) (emphases in original). “Use of the conjunction ‘and’ in this equation

   necessarily implies that the connection” between the product and the injury “must be to some

   extent causal.” Id. Babush thus understood Bogorff to be honing in on a plaintiff’s knowledge

   that a product “was a contributing cause of plaintiff’s injuries.” Id.

           The Eleventh Circuit has twice recently provided guidance on how to apply the foregoing

   standards, with both cases involving alleged defects in vaginal mesh products. In Eghnayem v.

   Boston Sci. Corp., 863 F.3d 1104 (11th Cir. 2017), the plaintiff obtained a jury verdict in her favor

   on her claims under Florida law for injuries she suffered after being implanted with a vaginal mesh

   device, with the jury concluding that the statute of limitations had not expired because the plaintiff

   was not on notice of her claim more than four years before she filed suit. The Eleventh Circuit

   rejected the defendant’s argument on appeal that plaintiff knew or should have known of a possible




                                                 Page 8 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 9 of 24




   invasion of her legal rights when she underwent a procedure to trim exposed mesh after

   experiencing incontinence. Id. at 1323-24.

             Examining Florida case law, the Eghnayem court explained that the notice inquiry looks to

   whether a plaintiff’s symptoms were of a type that could have been reasonably expected from a

   person in her condition even in the absence of negligence. “[W]hen there is nothing about an

   injury that would communicate to a reasonable lay person that the injury is more likely a result of

   some failure of medical care than a natural occurrence that can arise in the absence of medical

   negligence, the knowledge of the injury itself does not necessarily trigger the running of the statute

   of limitations. Because even ‘medical treatment competently performed’ might cause new

   unpleasant symptoms, an injury must stand out from the norm to start the statutory clock.” Id. at

   1324 (quoting Norsworthy v. Holmes Reg’l Med. Ctr., Inc., 598 So. 2d 105, 107-108 (Fla. 4th DCA

   1992)).

             Applying that standard to the facts in Eghnayem, the court found that the plaintiff suffered

   only one new symptom after surgery “that could have been associated with a defect in the [mesh

   product]”—urinary incontinence—but “that symptom was not so obviously unusual as to

   indisputably put [plaintiff] on notice about her claim.” Id. Moreover, the plaintiff’s trial testimony

   that after consulting with her doctor, she believed her incontinence “was related to the mesh repair”

   was insufficient to establish notice because “‘mesh repair’ could refer to the implantation surgery,

   along with any complications, as opposed to the [product] itself.” Id. Consequently, “a jury could

   have reasonably concluded that [plaintiff]’s injury was not so ‘distinct from conditions naturally

   to be expected from her post-surgical condition,’ and so the timeliness of [plaintiff]’s action was

   properly a question of fact for the jury.” Id. (quoting Babush, 589 So.2d at 1381).




                                                Page 9 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 10 of 24




           The Eleventh Circuit revisited the issue shortly thereafter in Perryman v. Mentor

   Worldwide LLC (In re Mentor Corp. Obtape Transobturator Sling Prods. Liab. Litig.), 748 F.

   App’x 212 (11th Cir. 2018). 4 There, the plaintiff was surgically implanted with a vaginal mesh

   device to treat her stress urinary incontinence. Id. at 213. Although the device resolved her

   incontinence, the plaintiff began experiencing negative symptoms over the subsequent months,

   including vaginal infections, a general pain and discomfort in her pelvic region, and pain for both

   her and her partner during intercourse. Id. at 214. On multiple occasions, her doctor observed

   protruding mesh upon inspections and excised it, but the symptoms persisted. Id. Finally, she

   went to a new doctor, who recommended and subsequently performed a removal of the mesh, and

   after completing the removal surgery, the doctor concluded that the sling had eroded through her

   vaginal tissue. Id. All of this took place more than four years prior to the plaintiff filing her case.

   The plaintiff claimed that she “didn’t know what caused” her symptoms and that she thought the

   symptoms were caused by her body “rejecting [the mesh] or something.” Id. She believed that

   the problems “were related to her personally or perhaps caused by some other factor besides the

   mesh” and never suspected that the device itself was defective until years after the surgery, when

   plaintiff saw a television commercial that informed her that her symptoms may have been caused

   by a defect in the device. Id. at 214–215. The district court granted the defendant’s motion for

   summary judgment, agreeing that the suit was time-barred because the claim accrued, at the latest,

   when the device was removed. Id. at 215.




   4
     Although, as Defendant notes, unpublished opinions are not binding, they may be considered persuasive
   authority. 11th Cir. R. 36-2. The Court finds Perryman uniquely persuasive given the dearth of authority
   interpreting Eghnayem and the factual similarity to the present case. See Redding v. Coloplast Corp., No.
   6:19-cv-1857-Orl-41GJK, 2020 WL 5983319, at *3 n.4 (M.D. Fla. Feb. 21, 2020) (citing Perryman as
   “highly persuasive” authority).


                                                Page 10 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 11 of 24




          Citing Eghnayem, the Eleventh Circuit reversed, finding that the plaintiff’s “symptoms

   were acknowledged side effects of [the specific mesh product], mesh implants generally, and mesh

   implant surgery. In other words, such symptoms could arise from a nondefective mesh that had

   been implanted through surgery that was properly performed.” Id. at 217. The court noted that

   one doctor even observed that eroded mesh was a “known complication” of the surgery. Id. As

   a result, the court held that the “[p]laintiff’s symptoms were not sufficiently distinct from what

   might be expected after vaginal surgery to put her on notice of her cause of action as a matter of

   law.” Id.

          With the Eleventh Circuit’s recitation of the law in mind, it is clear to the Court that the

   Defendant’s understanding of the applicable standard is flawed. The Court takes particular issue

   with Defendant’s assertion that “[c]ritically, a Florida plaintiff need not know that her injury was

   caused by a ‘defect’ in the product; knowledge or reason to have knowledge of a connection

   between the product and her injury are sufficient.”           Second Mot. at 6-7.        That is a

   mischaracterization of the law.

          Defendant cites two cases in support of this notice standard. The first is Mandeville v.

   Mentor Corp. (In re Mentor Corp. Obtape Transobturator Sling Prods. Liab. Litig.), No. 4:13-cv-

   31, 2016 WL 873814, at *2 (M.D. Ga. Mar. 4, 2016), which stated: “[The plaintiff] did not point

   to any Florida authority establishing that a plaintiff who knows of a connection between her

   injuries and a product must also be aware that her injuries may have been caused by a product

   defect before the statute of limitations begins to run.” However, that case pre-dated Eghnayem,

   which would have made clear this analysis was flawed. Mandeville involved almost identical facts

   as Perryman, and the two cases were decided by the same district court judge. The district court

   opinion in Perryman explicitly relied on Mandeville as controlling authority before ultimately




                                             Page 11 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 12 of 24




   being reversed by the Eleventh Circuit for running afoul of the analysis in Eghnayem. See

   Perryman v. Mentor Worldwide LLC (In re Mentor Corp.), No. 4:08-MD-2004, 2016 WL

   4923039, at *3 (M.D. Ga. Sept. 13, 2016) (noting “it is difficult to distinguish Mandeville from

   [plaintiff’s] case”), rev’d, 748 F. App’x 212 (11th Cir. 2018).

          Defendant also believes that Bogorff stands for the proposition that “[t]here need not be

   knowledge of a defect in the device to trigger the running of the statute.” Def’s Notice of Supp.

   Authority [ECF No. 139] at 2 (citing Bogorff, 583 So. 2d at 1004). But the portion of Bogorff cited

   by Defendant addressed the medical malpractice claim at issue in that case rather than the products

   liability claim. See Bogorff, 583 So. 2d at 1004 (“In Barron we expressly rejected the argument

   that knowledge of a physical injury, without knowledge that it resulted from a negligent act, failed

   to trigger the statute of limitation. Rather, we . . . held that the limitation period commences when

   the plaintiff should have known of either (1) the injury or (2) the negligent act.”) (emphasis added)

   (citing Barron v. Shapiro, 565 So. 2d 1319 (Fla. 1990)). This distinction is important because

   notice in products liability claims has always required showing “an injury distinct in some way

   from conditions naturally to be expected from the plaintiff’s condition, and (as opposed to or in

   the medical malpractice context) exposure to the product in question. [And] [u]se of the

   conjunction ‘and’ in this equation necessarily implies that the connection must be to some extent

   causal.” Babush, 589 So. 2d at 1381 (emphasis in original). In other words, the portion of Bogorff

   cited by Defendant has always been understood by Florida courts as articulating a different

   standard from that stated in the portion of the opinion analyzing the products liability claim.

          Moreover, the Florida Supreme Court later modified the Bogorff rule cited by Defendant

   as follows:

                  [I]t is important to note that the holding in Bogorff was modified by
                  our decision in Tanner v. Hartog, 618 So. 2d 177 (Fla. 1993).



                                              Page 12 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 13 of 24




                  Bogorff applied the so-called Nardone rule: the principle that the
                  limitations period begins to run when the plaintiff knew or should
                  have known that either the injury or the negligence had occurred.
                  See Nardone v. Reynolds, 333 So. 2d 25 (Fla. 1976). In Tanner, we
                  recognized that a strict application of the Nardone rule can
                  sometimes lead to harsh results, especially in cases where “there is
                  nothing about an injury that would communicate to a reasonable lay
                  person that the injury is more likely the result of some failure of
                  medical care than a natural occurrence that can arise in the absence
                  of medical negligence.” Norsworthy v. Holmes Regional Medical
                  Center, Inc., 598 So. 2d 105, 107 (Fla. 5th DCA 1992), approved
                  sub nom. Kronman v. Norsworthy, 618 So. 2d 186 (Fla. 1993), cited
                  in Tanner, 618 So. 2d at 180. Therefore, in Tanner, we modified
                  the Nardone rule and concluded that “the knowledge of the injury
                  as referred to in the rule as triggering the statute of limitations means
                  not only knowledge of the injury but also knowledge that there is a
                  reasonable possibility that the injury was caused by medical
                  malpractice.” 618 So. 2d at 181 (footnote omitted).

   Carter v. Brown & Williamson Tobacco Corp., 778 So. 2d 932, 938-39 (Fla. 2000). The Florida

   Supreme Court thus moved away from the rule cited by Defendant and brought the notice standard

   applied to medical malpractice actions in line with the standard applied to products liability claims.

   And it was for this reason that Eghnayem referred to “highly analogous” case law from the medical

   malpractice context in explaining the applicable standard for notice in products liability claims

   under Florida law. See Eghnayem, 873 F.3d at 1323-24 (citing Norsworthy, 598 So. 2d at 107-

   08).

          Therefore, Defendant’s characterization of the notice standard misses the mark. While a

   Florida plaintiff need not know the relevant facts with “legal certainty[,]” Bogorff, 583 So. 2d at

   1004, a plaintiff needs to have actual or constructive knowledge of a causal connection between

   the product and her injury. And this causal connection requires knowledge of a reasonable

   possibility of a defect. See Eghayem, 873 F.3d at 1324 (finding that “[w]hile [plaintiff] did exhibit

   one new symptom in 2008—urinary incontinence—that could have been associated with a defect

   in the [product], that symptom was not so obviously unusual as to indisputably put [plaintiff] on


                                               Page 13 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 14 of 24




   notice about her claim.”). Under Eghnayem, “[t]he key is whether the injuries suffered after

   contact with a product were ‘sufficiently dramatic to provide notice’ that something might be

   wrong with the product; that is, was there a dramatic change in the patient’s condition suggesting

   a product defect?” Perryman, 748 F. App’x at 216 (citing id.).

           Applying this standard to the facts at hand, there is a genuine issue of fact as to whether

   Plaintiffs were on notice of their claim more than four years before they filed this lawsuit.

   Defendant believes that Plaintiffs’ claims accrued by March 27, 2008, when Ms. Boneta underwent

   her first mesh revision surgery because “[b]y that time, Ms. Boneta had complained of the

   sensation of mesh in her vagina, Ms. Boneta had signed an informed consent to mesh removal, she

   had been reminded that she was about to undergo mesh removal surgery on her way to the

   operating room, and the operative report from the surgery indicated that mesh was in fact removed

   during the procedure.” Second Mot. at 7-8. But drawing all reasonable inferences in Plaintiffs’

   favor—as the Court must at this stage of the proceedings—these facts establish only that Ms.

   Boneta knew that the implantation of the mesh had resulted in negative symptoms, but not that she

   knew or should have known of a reasonable possibility that those symptoms were caused by a

   defect in the product itself.

           Ms. Boneta’s experience following her mesh implantation surgery—which included

   exposed mesh, the formation of scar tissue, and symptoms such as dyspareunia, incomplete bladder

   emptying, and a foul odor in her urine—closely mirrors that of plaintiffs in other cases in which

   courts have held that the claims did not accrue outside the limitations period as a matter of law.

   For example, in Eghnayem, the plaintiff experienced bleeding and pain during intercourse,

   incontinence, and pelvic pain and pressure, and a doctor told her there was exposed mesh in her

   vagina before trimming the mesh to alleviate her symptoms. 873 F.3d at 1311. The only one of




                                             Page 14 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 15 of 24




   these symptoms “that could have been associated with a defect” was incontinence, and even that

   was not “sufficiently distinct from what might be expected to put her on notice.” Id. at 1324; see

   also Perryman, 748 F. App’x at 214 (plaintiff suffered vaginal infections, pelvic pain, urinary

   retention, and pain and tenderness during intercourse, and doctors excised protruding mesh before

   ultimately removing it all); Mason v. Ethicon, Inc., No. 6:20-cv-1078-Orl-37Dci, 2020 WL

   6270847, at *1-3 (M.D. Fla. Sept. 9, 2020) (rejecting defendants’ argument that plaintiff was on

   notice of her claim against vaginal mesh manufacturer where her post-surgery symptoms included

   a fever; pain and infection at the surgical site; lack of wound healing; graft exposure; and the need

   for a second surgery and vaginectomy, which the doctor told the plaintiff “[w]as necessary because

   the tissue had been damaged by the mesh.”); Redding v. Coloplast Corp., No. 6:19-cv-1857-Orl-

   41GJK, 2020 WL 5983319, at *1, 4 (M.D. Fla. Feb. 21, 2020) (plaintiff was not on notice of her

   claim against vaginal mesh manufacturer after she experienced pain, pressure, and an unpleasant

   odor in her pelvic area, and her doctor informed her there was an erosion of the mesh). Thus, it

   cannot be said that Ms. Boneta’s symptoms put her on notice of her claims.

          At the hearing, Defendant argued that this case is distinguishable because the Court need

   not deduce constructive knowledge from the medical records; instead, in Defendant’s view, Ms.

   Boneta “possessed actual knowledge of possible association between her mesh and her injuries

   well outside of the limitations period. . . . [And] when she presented to her physicians and reported

   pain and mesh exposure, her physicians recommended removal of the mesh rather than reassurance

   that the symptoms were unrelated to the mesh as in Perryman.” Resp. to Pls.’ Notice of Supp.

   Authority [ECF No. 143]. But a close look at the record in Perryman reveals that the doctors did

   associate the mesh with plaintiff’s symptoms. Indeed, the plaintiff actually had multiple surgeries




                                              Page 15 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 16 of 24




   removing portions of the mesh. Perryman, 748 F. App’x at 214. The plaintiff testified to the

   following:

                Q. Okay. And so you understood when you were signing this form on
                November 8th, 2005, that Dr. Patel wanted to remove the ObTape he had
                implanted in you back in May of 2005?

                A. Yes.

                Q. And the reason you wanted the ObTape removed is because you
                believed it was causing pain with sex?

                A. And the infections.

   App’x, Vol. 1 at 119, Dep. of Patricia Perryman at 123:6-16, id. Although the plaintiff later

   clarified that she “didn’t know what caused” the symptoms of infections and erosion and thought

   she “was just having an allergy to” the ObTape implant, or her body was “rejecting . . . it or

   something[,]” id., 748 F. App’x at 214, it is clear that she associated her mesh with her injuries,

   namely her dyspareunia.       And contrary to Defendant’s assertions, the doctors in that case

   recommended removal of the mesh and explicitly connected the mesh with the plaintiff’s

   symptoms. For example, one doctor testified about an excision procedure that occurred more than

   eight years before the plaintiff filed her claim:

                Q. And on October 18th, 2005 did you tell Ms. Perryman that you had cut
                out a portion of her ObTape?

                A. That’s correct.

                Q. And would you have told Ms. Perryman that the protrusion of the
                ObTape in her vagina was the cause of the discomfort she was feeling with
                sexual intercourse?

                A. That’s correct.

                Q. Would you also have told Ms. Perryman on October 18th, 2005 that the
                goal of excising the portion of the ObTape that had protruded through her
                vaginal wall was to relieve that discomfort she was experiencing during
                intercourse?



                                               Page 16 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 17 of 24




               A. That is correct.

   App’x, Vol. 1 at 191, Dep. of Dr. Mahesh Patel at 83:4-19, id. This type of exchange between

   doctor and patient is by no means unique to Perryman. See Mason, 2020 WL 6270847, at *1

   (plaintiff was not on notice even though her doctor “said [plaintiff’s vaginectomy] was necessary

   because the tissue had been damaged by the mesh.”); Redding, 2020 WL 59883319, at *4 (“The

   facts in Eghnayem and [Perryman] are strikingly similar to the facts before this Court. Like the

   Plaintiff here, the plaintiffs in those cases were informed by their doctors that something was

   wrong with their implants. But the injuries they suffered, like Plaintiff’s here, were not sufficiently

   different from the symptoms that could have occurred as a result of the surgeries absent any defect

   to put them on notice.”). Consequently, that Ms. Boneta’s doctors recommended and performed

   excision procedures is not the dispositive factor Defendant believes it to be. 5

           The record evidence shows that Ms. Boneta, like the plaintiff in Perryman, “associated”

   the mesh with her injuries insofar as she knew something was amiss with her vaginal health

   following the implantation of Defendant’s vaginal mesh devices. But without any actual or

   constructive knowledge of a reasonable possibility of a defect in the mesh itself, Plaintiffs were

   not aware of a “possible invasion of their legal rights,” so this was not enough to conclude that she

   was on notice of her claim as a matter of law. See Eghnayem, 873 F.3d at 1324 (looking to

   symptoms that “could have been associated with a defect in the [product]”) (emphasis added).




   5
     As it is clear that both the doctor and plaintiff in Perryman explicitly connected the plaintiff’s mesh to
   her dyspareunia, this significantly diminishes the weight given to the October 2008 record from Dr.
   Uffelman, which stated that Ms. Boneta was suffering from “dyspareunia from vaginal mesh.” Def.’s
   Second SOF, Ex. J. Also, unlike the exchange cited above, Dr. Uffelman was not asked about this portion
   of the record at his deposition, see Uffelman Dep., so it is certainly less persuasive than the record evidence
   from the doctors in Perryman.


                                                  Page 17 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 18 of 24




          As explained above, Ms. Boneta’s symptoms were not sufficiently dramatic to conclude as

   a matter of law that she had constructive knowledge of the reasonable possibility of a defect. In

   addition, the evidence shows that the first time Plaintiffs conclusively gained actual knowledge of

   the possibility of a defect was on August 7, 2015, when she presented to Dr. Shariati, who decided

   to remove the mesh entirely after noting in his record that among Ms. Boneta’s “problems” was a

   “[m]echanical complication of device.” Pls.’ Second SOF, Ex. D at 1. A reasonable jury could

   credit Ms. Boneta’s testimony that, prior to August 2015, she believed her symptoms resulted from

   scar tissue formed as a result of the implantation surgery because she was told this by Dr. Ead.

   See Boneta Dep. at 98:12-18; 102:9-15; 120:20-121:8. Dr. Ead testified that the development of

   scar tissue, dyspareunia, and problems with urinary retention are risks associated with any vaginal

   surgery, Ead Dep. at 47:12-17, and that Ms. Boneta’s “dyspareunia [was] related to the mesh and

   the scar tissue and the surgery,” id. at 68:4-21. See Perryman, 748 F. App’x at 217 (citing a

   doctor’s testimony that plaintiff’s symptoms were a “known complication” in concluding that

   plaintiff’s “symptoms could arise from a nondefective mesh that had been implanted through

   surgery that was properly performed.”); Marie Renteria v. Ethicon, Inc., No. CV 20-5673, 2020

   WL 7414744, at *7 (C.D. Cal. Nov. 18, 2020) (finding that plaintiff was not on notice of claim

   against vaginal mesh manufacturer because “a reasonable jury could find that [her doctor]

   repeatedly assured Plaintiff in . . . that her pain was normal and caused by surgical scarring, not by

   the mesh implant itself.”).

          Because a reasonably jury could find that Plaintiffs’ claims accrued on August 7, 2015, the

   Court cannot conclude as a matter of law that the claims are barred by the statute of limitations.

   Defendant is therefore not entitled to summary judgment on this basis.




                                              Page 18 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 19 of 24




          B. Judicial Estoppel

          Defendant argues that Plaintiffs had a duty to disclose the existence of this lawsuit in their

   bankruptcy case, and their failure to do so means the claims should be barred by judicial estoppel.

   Generally, judicial estoppel prevents a party who successfully takes a position in a prior judicial

   proceeding from intentionally asserting a conflicting position in a subsequent action.

          Plaintiffs and Defendant dedicate the entirety of their briefs to analyzing the federal law

   standard of judicial estoppel promulgated by the Eleventh Circuit in Slater v. U.S. Steel Corp., 871

   F.3d 1174 (11th Cir. 2017) (en banc). Under that standard, “a district court may apply judicial

   estoppel when a two-part test is satisfied: the plaintiff (1) took a position under oath in the

   bankruptcy proceeding that was inconsistent with the plaintiff’s pursuit of the civil lawsuit and (2)

   intended to make a mockery of the judicial system.” Id. at 1180. But this standard is wholly

   inapplicable to this case.

          This action is based solely on the Court’s diversity jurisdiction. Compl. at 2. “In diversity

   cases, ‘the application of the doctrine of judicial estoppel is governed by state law.’” Searcy v.

   R.J. Reynolds Tobacco Co., 902 F.3d 1342, 1358 n.7 (11th Cir. 2018) (quoting Original

   Appalachian Artworks, Inc. v. S. Diamond Assocs., Inc., 44 F.3d 925, 930 (11th Cir. 1995)). This

   principle has been consistently applied in this District. See, e.g., Mursten v. Caporella, No. 14-

   CIV-60014, 2015 WL 12824370, at *3 (S.D. Fla. Feb. 9, 2015) (“Because this is a diversity case,

   the application of the doctrine of collateral estoppel is governed by state law.”); Jovine v. Abbott

   Labs, Inc., No. 11–CIV–80111, 2011 WL 1337204, at *3 (S.D. Fla. Apr. 7, 2011) (“Because

   federal subject matter jurisdiction in this case is predicated solely on diversity jurisdiction, the




                                              Page 19 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 20 of 24




   Court looks to Florida’s law of judicial estoppel.”); Osorio v. Dole Food Co., No. 07–CIV-22693,

   2009 WL 48189, at *15 (S.D. Fla. Jan. 5, 2009) (same). 6

          Under Florida law, a party seeking to assert judicial estoppel must establish four elements,

   all of which must be present for estoppel to be successfully invoked:

                  [1] A claim or position successfully maintained in a former action
                  or judicial proceeding [2] bars a party from making a completely
                  inconsistent claim or taking a clearly conflicting position in a
                  subsequent action or judicial proceeding, [3] to the prejudice of the
                  adverse party, [4] where the parties are the same in both actions,
                  subject to the “special fairness and policy considerations” exception
                  to the mutuality of parties requirement.

   Salazar-Abreu v. Walt Disney Parks and Resorts U.S., Inc., 277 So. 3d 629, 631 (Fla. 5th DCA

   2018) (citation and footnote omitted). “Stated differently, Florida’s rule is that ‘judicial estoppel

   applies when a party in a current proceeding has successfully maintained an inconsistent position

   in a prior proceeding to the prejudice of the adverse party in the current proceeding.’” Id. (quoting

   Landmark Funding, Inc. ex rel. Naples Syndications, LLC v. Chaluts, 213 So. 3d 1078, 1080 (Fla.

   2d DCA 2017)). “This requires not only a showing of inconsistent statements, but also the identity

   of parties (or an exception to that requirement), the successful maintenance of the inconsistent

   position, and prejudice.” Id. at 631-32 (citation and quotation omitted).

          The parties’ misidentification of the legal standard is significant, if not dispositive, because

   Florida departs from federal law in key respects. “The Eleventh Circuit rule differs from the

   Florida rule because it does not consider whether the inconsistent claim was successfully asserted

   in the prior action, whether there was prejudice to the opposing party, or whether there was

   mutuality of the parties subject to the special fairness and policy considerations exception.”


   6
     Some courts have observed that the “wholesale reliance on the wrong legal standard—indeed, on the
   wrong jurisdiction’s legal regime—provides sufficient grounds, standing alone, to deny [a] [m]otion.”
   Ryan v. Allstate Ins. Co., No. 19-CIV-61120, 2020 WL 7353898, at *2 (S.D. Fla. Dec. 15, 2020).
   Nevertheless, the Court will consider the merits of Defendant’s motion under the appropriate standard.


                                              Page 20 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 21 of 24




   Salazar-Abreu, 277 So. 3d at 633. These latter two factors are fatal to Defendant’s attempt to

   invoke judicial estoppel to preclude Plaintiffs’ claims.

          In this context, prejudice “occurs when ‘the party seeking to assert an inconsistent position

   would derive an unfair advantage or impose an unfair detriment on the opposing party if not

   estopped.’” Grau v. Provident Life and Acc. Ins. Co., 899 So. 2d 396, 400 (Fla. 4th DCA 2005)

   (quoting New Hampshire v. Maine, 532 U.S. 742, 751 (2001)). In Grau, the Florida Fourth District

   Court of Appeal reversed the trial court’s use of judicial estoppel in a breach of contract case

   against a disability insurer where the debtor disclosed his disability insurance policy in his

   bankruptcy case but valued it at zero. Id. at 401-402. The court held that because defendants were

   not parties to the bankruptcy proceedings and were not creditors of the plaintiff, they were not

   prejudiced by the inconsistent positions. Id. at 401.

          Other Florida courts have consistently rejected the application of judicial estoppel to bar

   claims undisclosed in bankruptcy where the defendant seeking to invoke the doctrine was not

   involved in any way in the bankruptcy proceedings. See Vining v. Segal, 773 So. 2d 1243, 1243

   (Fla. 3d DCA 2000) (holding a judgment debtor could not assert judicial estoppel in a proceeding

   to enforce the judgment, where the judgment holder failed to disclose the judgment as an asset in

   his bankruptcy proceeding); Ramsey v. Jonassen, 737 So. 2d 1114 (Fla. 2d DCA 1999) (holding

   that defendant in legal malpractice action could not use judicial estoppel to bar action where the

   malpractice plaintiff failed to disclose the claim in her Chapter 11 bankruptcy proceeding). The

   rationale of the Florida courts in this regard appears to be that the use of judicial estoppel in such

   circumstances would only serve to hinder a plaintiff’s creditors whilst providing a windfall to

   defendants. See Losacano v. Deaf and Hearing Connection of Tampa Bay, Inc., 988 So. 2d 66, 70

   (Fla. 2d DCA 2008) (“Viewed as a two-party dispute, imposition of judicial estoppel may be




                                              Page 21 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 22 of 24




   unremarkable, but the typical bankruptcy-related flaw in such analysis is the failure to take into

   account that an unscheduled cause of action is not the debtor’s property and that the victims are

   the debtor’s creditors.”) (quoting Cheng v. Diversified Invs., Inc. (In re An-Tze Cheng), 308 B.R.

   448, 460 (9th Cir. BAP 2004)).

          Such is the case here. Defendant was not involved in any capacity in Plaintiffs’ bankruptcy

   proceedings, so Plaintiffs’ failure to disclose this lawsuit did not prejudice them in any way. While

   this would not be relevant under federal law, it is critical under Florida law. See Yerk v. People

   for the Ethical Treatment of Animals, No. 2:09-cv-537-FtM-29SPC, 2010 WL 3746815, at *3

   (M.D. Fla. Sept. 21, 2010) (“The issue [of which law to apply in a case deciding whether judicial

   estoppel barred a claim that plaintiff failed to disclose in bankruptcy] is not academic because

   [defendant] has the ability to invoke judicial estoppel under Eleventh Circuit authority but not

   under Florida judicial estoppel principles.”) (citing Grau, 899 So. 2d at 401).

          Finally, “special fairness and policy considerations” do not require the use of judicial

   estoppel to bar Plaintiffs’ claims. Such considerations “come into play only if” Plaintiffs were

   using “intentional self-contradiction to obtain an unfair advantage in litigation.” Osorio, 2009 WL

   48189, at *16 (quoting Grau, 899 So. 2d at 401). Here, Plaintiffs contradicted themselves. They

   had a duty to disclose this lawsuit in their bankruptcy proceeding, as it accrued no later than August

   2015, and they filed their Complaint on December 31, 2015 while their bankruptcy case was still

   pending. See Robinson v. Tyson Foods, Inc., 595 F.3d 1269, 1274-75 (11th Cir. 2010) (“It is

   undisputed that a pending lawsuit seeking monetary compensation qualifies as an asset. It is also

   undisputed that such an asset qualifies as property of the bankruptcy estate. As a result, when

   [plaintiff] filed her claim . . . while her bankruptcy was still pending, the claim vested in the

   bankruptcy estate and [plaintiff] had a duty to notice the suit to all creditors.”) (internal citations




                                               Page 22 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 23 of 24




   omitted); Copeland v. Birmingham Nursing and Rehab. Ctr. E, LLC, No. 2:14–cv–1523, 2015 WL

   4068647, at *4-5 (N.D. Ala. July 1, 2015) (explaining that plaintiff had a duty to disclose her

   lawsuit even though it arose post-confirmation). And Plaintiffs’ failure to timely amend their

   bankruptcy schedules to reflect this pending claim—while simultaneously pursing that claim in

   this Court—constitutes inconsistent positions. See Yerk, 2010 WL 374685, at *4.

           However, there is insufficient evidence in the record to conclude that Plaintiffs

   intentionally contradicted themselves. As explained above, a reasonable jury could conclude that

   the claims accrued, triggering a duty to disclose this lawsuit, in August 2015, near the end of

   Plaintiffs’ bankruptcy payment plan. While they clearly possessed a statutory duty to disclose, a

   reasonable inference can be drawn that such a duty would not have been known to these individual

   debtors, especially given that they were represented by different counsel in bankruptcy and in the

   instant suit. Accord Montes v. Mastec N. Am., Inc., 132 So. 3d 1195, 1197 (Fla. 3d DCA 2014)

   (“At the time they filed their bankruptcy petition, it was unclear that a lawsuit would be filed at

   all. They had a bankruptcy lawyer for their bankruptcy petition, and a different lawyer evaluating

   their tort claim. The phrase ‘contingent and unliquidated claim’ is a legal term that may be

   confusing to a lay person, particularly when it is as yet undetermined whether a particular [] injury

   is actionable and ripe for filing.”).

           Moreover, in light of the clear preference under Florida law to prioritize recovery for

   creditors over windfalls for defendants, the Court considers Plaintiffs’ willingness and request to

   reopen their bankruptcy case a factor weighing against finding that “special fairness and policy

   considerations” are present here. 7 Accordingly, Plaintiffs’ claims are not barred by judicial

   estoppel.


   7
     The Court notes, however, that the proper forum for Plaintiffs to seek leave to reopen their bankruptcy
   case is in the bankruptcy court itself.


                                                Page 23 of 24
Case 0:20-cv-60409-RAR Document 144 Entered on FLSD Docket 03/10/2021 Page 24 of 24




                                      CONCLUSION

         For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendant’s Motions

   for Summary Judgment [ECF No. 68, 96] are DENIED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of March, 2021.



                                                 _________________________________
                                                 RODOLFO A. RUIZ II
                                                 UNITED STATES DISTRICT JUDGE




                                       Page 24 of 24
